Exhibit 10.2

 

Execution Copy

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
July 28, 2014, by and between Kite Realty Group Trust, a Maryland real estate
investment trust (the “Company”), and John A. Kite (the “Executive”) and shall
be effective as of July 1, 2014.

 

WHEREAS, the Executive has been employed by the Company as its Chief Executive
Officer since 2004 pursuant to an employment agreement, dated as of August 16,
2004, and a Noncompetition Agreement, entered into as of August 16, 2004
(together, the “2004 Agreements”) ;

 

WHEREAS, the Company and the Executive desire to continue that relationship on
the revised terms set forth in this Agreement, which shall supersede and replace
the 2004 Agreements and any amendments thereto;

 

WHEREAS, the Executive shall not be entitled to any future payment contemplated
under prior agreements except as specifically provided herein; and

 

WHEREAS, the Board of Trustees of the Company (the “Board”) has approved and
authorized the entry into this Agreement with the Executive.

 

NOW, THEREFORE, it is AGREED as follows:

 

1.                                      Positions, Duties and Term.  The Company
hereby agrees to continue the employment of the Executive as its Chief Executive
Officer, and the Executive hereby accepts such continuation of his employment,
on the terms and conditions set forth below.

 

1.1                               Term.  The Executive’s employment hereunder
shall be for a term commencing as of July 1, 2014 and ending as of the earlier
of (i) June 30, 2017 or such later date to which the term of this Agreement may
be extended pursuant to Section 1.1(a) or (ii) the Termination Date determined
in accordance with Section 12.9.

 

(a)                                 Extension of Term.  Unless the Executive’s
employment with the Company terminates earlier in accordance with Subsections
(c) or (d), or the parties pursuant to Subsection (b) elect not to extend the
term, the term of this Agreement automatically shall be extended as of
July 1, 2017, and each July 1st thereafter, such that on each such date the term
of employment under this Agreement shall be for a one-year period.

 

(b)                                 Election Not to Extend Term.  The Executive
or the Board, by written notice delivered to the other, may at any time elect to
terminate the automatic extension provision of Subsection (a).  Any such
election may be made at any time until the ninety (90) days prior to the date as
of which the term would otherwise be extended for an additional one year.  The
parties agree that the expiration of this Agreement resulting from the
Executive’s notice to the Company in accordance with this Subsection (b) shall
not be considered a termination by the Executive for Good Reason or by the
Company without Cause under this Agreement; however, the expiration of this
Agreement resulting

 

1

--------------------------------------------------------------------------------


 

from the Company’s notice to the Executive in accordance with this Subsection
(b) shall be treated as a termination by the Company without Cause under this
Agreement.

 

(c)                                  Early Termination.  The Company may
terminate the Executive’s employment with or without Cause or on account of
Disability, with written notice delivered to the Executive from the Board;
provided, that, the Company shall have no right to terminate the Executive’s
employment on account of Disability if, in the opinion of a qualified physician
reasonably acceptable to the Company, it is reasonably certain that the
Executive will be able to resume the Executive’s duties on a regular full-time
basis within ninety (90) days of the date the Executive receives notice of such
termination on account of Disability.  Any termination in accordance with this
Section 1.1(c) shall not be, nor shall it be deemed to be, a breach of this
Agreement.

 

(d)                                 Early Resignation.  The Executive may resign
from the Company for any reason, including Good Reason.  The Executive shall
effect a Good Reason termination by providing at least thirty (30) days’ written
notice to the Board of the applicable Good Reason criteria; provided that the
Executive provided written notice of the existence of the condition that is the
basis for such Good Reason within ninety (90) days of the first occurrence of
such condition; and further provided that if the basis for such Good Reason is
correctible and the Company corrects the basis for such Good Reason within
thirty (30) days after receipt of such notice of the occurrence of the
condition, the Good Reason defect shall be cured, and Executive shall not then
have the right to terminate his employment for Good Reason with respect to the
occurrence addressed in the written notice.  Notwithstanding the prior sentence,
in no event may the Executive effect a Good Reason termination for a condition
that is the basis for such Good Reason more than one year after the first
occurrence of such condition.

 

(e)                                  Termination and Offices Held.  At the time
that the Executive ceases to be an employee of the Company, the Executive agrees
that he shall resign from any offices he holds with the Company and any
affiliate, including any boards of directors or boards of trustees other than
the Board.

 

1.2                               Duties.  The Executive shall faithfully
perform for the Company the duties incident to the office of Chief Executive
Officer and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Board (including the performance of services for, and serving on the board
of directors of, any affiliate of the Company without any additional
compensation).  The Executive shall devote substantially all of the Executive’s
business time and effort to the performance of the Executive’s duties hereunder,
provided that in no event shall this sentence prohibit the Executive from
performing personal and charitable activities and any other activities approved
by the Board, so long as such activities do not materially interfere with the
Executive’s duties for the Company.  The Board may delegate its authority to
take any action under this Agreement to the Compensation Committee of the Board
(the “Committee”).

 

2

--------------------------------------------------------------------------------


 

2.                                      Compensation.

 

2.1                               Salary.  During the term of his employment
under this Agreement, the Company shall pay the Executive at an annual rate of
$700,000 (the “Base Salary”).  The Base Salary shall be reviewed no less
frequently than annually and may be increased at the discretion of the Board or
the Committee, as applicable.  Except as otherwise agreed in writing by the
Executive, the Base Salary shall not be reduced from the amount previously in
effect.  Upon any such increase, the increased amount shall thereafter be deemed
to be the Base Salary for purposes of this Agreement.  The Base Salary shall be
payable in such installments as shall be consistent with the Company’s payroll
procedures for senior executives generally.  Notwithstanding the employment of
the Executive by the Company, the Company shall be entitled to pay the Executive
from the payroll of any subsidiary of the Company.

 

2.2                               Annual Cash Incentive.  The Executive shall be
eligible to receive an annual cash bonus for the Company’s fiscal years ending
December 31, 2015 and each December 31 thereafter based on performance
objectives established by the Committee each such fiscal year (the “Annual Cash
Incentive”).  The Executive’s target Annual Cash Incentive amount for such
fiscal years will be the percentage of Base Salary designated as the target by
the Committee, which amount shall be at least 125% of the Base Salary then in
effect for each applicable year (the “Full-Year Target”).  Notwithstanding the
preceding, the Executive’s Annual Cash Incentive, if any, may be below
(including zero), at, or above, the target based upon the achievement of the
performance objectives, and payment of any such Annual Cash Incentive shall be
in accordance with the terms of such program.  Except as otherwise provided in
this Agreement, no Annual Cash Incentive will be payable following the
Executive’s Termination Date.

 

2.3                               Equity Awards.  The Executive shall be
entitled to participate in the Kite Realty Group Trust 2013 Equity Incentive
Plan, as amended from time to time, and any successor plan thereto, and to
receive awards of equity (the “Equity Awards”) pursuant thereto.  Except as
provided in Section 4 and Section 5, all other terms of the equity awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted.

 

2.4                               Benefits.  During the term of his employment
under this Agreement, the Executive shall be permitted to participate in any
group life, hospitalization or disability insurance plans, health programs,
pension and profit sharing plans and similar benefits that may be available to
other senior executives of the Company generally, on the same terms as may be
applicable to such other executives, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.  During the
term of his employment under this Agreement, the Company shall maintain
customary liability insurance for trustees and officers and list the Executive
as a covered officer.

 

2.5                               Vacation.  During the term of his employment
under this Agreement, the Executive shall be entitled to vacation in accordance
with the Company’s policy.

 

3

--------------------------------------------------------------------------------


 

2.6                               Expenses.  The Company shall pay or reimburse
the Executive for all ordinary and reasonable out-of pocket expenses actually
incurred (and, in the case of reimbursement, paid) by the Executive during the
term of the Executive’s employment under this Agreement, provided that the
Executive submits such expenses in accordance with the policies applicable to
senior executives of the Company generally.

 

3.                                      Termination for Cause, Executive’s
Election Not to Extend Term, or Resignation by the Executive Other than for Good
Reason.  In the event of the Executive’s resignation other than for Good Reason,
his termination of employment due to his election not to extend the term in
accordance with Section 1.1(b), or his termination by the Company for Cause, all
obligations of the Company under Sections 1 and 2 will immediately cease as of
the Executive’s Termination Date.  In connection with this resignation or
termination, within ten (10) days of the Executive’s Termination Date, the
Company will pay the Executive the amount of the Executive’s Compensation
Accrued at Termination, and the Executive’s rights, if any, under any Company
benefit plan or program shall be governed by such plan or program.

 

4.                                      Termination On Account of Death or
Disability.  In the event of the Executive’s termination of employment with the
Company on account of death or Disability, all obligations of the Company under
Sections 1 and 2 will immediately cease as of the Executive’s Termination Date. 
In connection with this termination, (a) within ten (10) days of the Executive’s
Termination Date, the Company will pay the Executive (or, in the case of the
Executive’s death, the Executive’s beneficiary or, if none has been designated
in accordance with Section 10.3, the Executive’s estate), (i) the amount of the
Executive’s Compensation Accrued at Termination and (ii) a single sum cash
payment equal to the Partial Year Bonus; (b) all Equity Awards held by the
Executive, other than any Performance-Based Award (defined in Section 5.3(b))
that is designated an “out-performance” award and that references and proclaims
to supersede this Agreement and as to which the provisions of such Equity Award
shall control, shall become fully vested and exercisable; (c) the benefits
described in Section 5.2; and (d) the Executive’s rights, if any, under any
Company benefit plan or program shall be governed by such plan or program.  A
Performance-Based Award becoming vested under this Section 4 (rather than
pursuant to the Equity Award agreement) shall vest at the target level.

 

5.                                      Termination Without Cause or for Good
Reason.  If during the term of his employment under this Agreement, the
Executive is terminated by the Company without Cause (which includes the
Company’s election not to extend the term of this Agreement in accordance with
Section 1.1(b)) or resigns from the Company for Good Reason, all obligations of
the Company under Sections 1 and 2 will immediately cease as of the Executive’s
Termination Date.  In connection with this resignation or termination, within
ten (10) days of the Executive’s Termination Date, the Company will pay the
Executive the amount of the Executive’s Compensation Accrued at Termination, and
the Executive’s rights, if any, under any Company benefit plan or program shall
be governed by such plan or program.  In addition, in connection with a
resignation or termination described in this Section 5, subject to the

 

4

--------------------------------------------------------------------------------


 

requirements of Section 5.4, the Executive shall be entitled to the benefits
described in Section 5.1, Section 5.2, and to the extent applicable,
Section 5.3.

 

5.1                               Severance and Bonus.  With respect to a
termination of employment under this Section 5 only, the benefits under this
Section 5.1 shall consist of the following:

 

(a)                                 A single sum severance cash payment equal to
three (3) times the sum of: (i) the Executive’s Base Salary in effect on the
Termination Date and (ii) the average Annual Cash Incentive actually paid to the
Executive with respect to the prior three (3) fiscal years, which shall be paid
to the Executive within sixty (60) days of the Executive’s Termination Date; and

 

(b)                                 A single sum cash payment equal to the
Partial Year Bonus; provided, that, no amount may be paid under this
Section 5.1(b) unless the Company performance criteria for payment of an Annual
Cash Incentive are achieved at the level required for a payout at the Full-Year
Target level or above as of the close of the fiscal year in which the
Termination Date occurs; and provided, further, that if the Executive’s
resignation or termination under this Section 5 follows a Change in Control and
occurs during the performance year that includes the Change in Control, the
Partial Year Bonus shall be payable without regard to achievement of the
performance criteria.

 

5.2                               Medical, Prescription, and Dental Benefits. 
With respect to a termination of employment under Section 4 and this Section 5
only, the benefits under this Section 5.2 shall consist of continued medical,
prescription, and dental benefits to the Executive and/or the Executive’s family
at least equal to those which would have been provided to them in accordance
with the welfare benefit plans, practices, policies, and programs provided by
the Company to the extent applicable generally to other peer employees of the
Company and its affiliated companies, as if the Executive’s employment had not
been terminated, for eighteen (18) months after the Executive’s Termination
Date; provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical, prescription, and dental benefits
under another employer-provided plan, the medical, prescription, and dental
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility.

 

5.3                               Accelerated Vesting of Equity Awards.  With
respect to a termination of employment under this Section 5 and as otherwise
provided in this Employment Agreement, the benefits under this Section 5.3 shall
consist of the following:

 

(a)                                 All equity or equity-based awards held by
the Executive at termination of employment, including but not limited to, stock
options, restricted stock, and restricted stock units, whether or not granted as
performance-based awards, and which at the time of termination of employment are
subject only to time-vesting based on service (the “Time Vested Awards”), shall
become fully vested and non-forfeitable to the extent not already so vested;

 

(b)                                 Subject to Section 5.3(c) and the
clarification described in the next sentence, with respect to all equity and
equity-based awards held by the Executive at termination of employment

 

5

--------------------------------------------------------------------------------


 

which are subject to cancellation in the event the stated performance objectives
are not satisfied, including but not limited to, stock options, restricted
stock, and restricted stock units, and for which at the time of the Executive’s
termination of employment, the performance objectives have not been satisfied
(the “Performance-Based Awards”), the Performance-Based Awards shall become
vested and non-forfeitable on a Pro-Rata Basis, but only if at the end of the
performance period, the performance objectives are achieved; provided, however,
that if the Executive’s resignation or termination under this Section 5 follows
a Change in Control, the Performance-Based Awards outstanding as of such Change
in Control and remaining outstanding as of the Executive’s resignation or
termination under this Section 5 shall become fully vested and non-forfeitable. 
With respect to the provision for vesting and non-forfeiture of an award on a
Pro-Rata Basis as described herein, only the performance periods under the award
that have already commenced as of the Termination Date shall be taken into
account to determine whether the performance objectives ultimately are achieved,
and any performance period that has not commenced as of the Termination Date
shall be disregarded for purposes of determining whether the award becomes
vested and non-forfeitable on a Pro-Rata Basis; and

 

(c)                                  The amount of Performance-Based Awards
eligible to become vested under Section 5.3(b) shall be determined by the level
of achievement of the performance objectives; provided, however, that if the
Performance-Based Award is becoming fully vested and non-forfeitable under
Section 5.3(b) on account of a Change in Control, the earnings level shall not
be conditioned on awaiting the end of the performance period and achievement of
the performance objectives, and instead the performance objectives upon which
the earning of the Performance-Based Award is conditioned shall be deemed to
have been met at the greater of (i) target level at the Termination Date, or
(ii) actual performance at the Termination Date.

 

To the extent that any Performance-Based Award references and proclaims to
supersede this Agreement, the provisions of such Equity Awards shall control and
supersede this Section 5.3.

 

5.4                               Waiver and Release Agreement.  The Executive
agrees to execute at the time of the Executive’s termination of employment a
Waiver and Release Agreement in a form provided to the Executive by the Company
(the “Waiver and Release Agreement”), consistent with the form attached hereto
as Exhibit C, the terms and conditions of which are specifically incorporated
herein by reference.  The execution and delivery of the Waiver and Release
Agreement shall be made within forty-five (45) days of delivery to the Executive
of the Waiver and Release Agreement, and the Company shall (a) pay the benefits
under Section 5.1(a) and, the event that the Executive’s resignation or
termination under this Section 5 results in payment of a Change in Control year
Partial Year Bonus, under Section 5.1(b) within ten (10) days after the Waiver
and Release Agreement is no longer revocable by the Executive and (b) in the
event that the Executive’s resignation or termination under this Section 5
results in payment of a Change in Control year Partial Year Bonus, pay the
benefits under Section 5.1(b) within ten (10) days after the Waiver and Release
Agreement is no longer revocable by the Executive or, if later, at the same time
as payment is made to all other participants under the Annual Cash Incentive
program following the close of the fiscal year in which the Termination Date
occurs.  If the Waiver and Release

 

6

--------------------------------------------------------------------------------


 

Agreement is not executed within the forty-five (45)-day period post-delivery,
the Executive will forfeit all benefits provided pursuant to Section 5.1,
Section 5.2, and Section 5.3.   If the Waiver and Release Agreement is not
received by the Executive within five (5) days of the Executive’s Termination
Date it shall not be required and this Section 5.4 shall be null and void.

 

6.                                      Nature of Payments.  For the avoidance
of doubt, the Executive acknowledges and agrees that the payments set forth in
Section 3, Section 4, and Section 5 constitute liquidated damages for
termination of his employment during the term of this Agreement (including any
extensions thereof).

 

7.                                      Golden Parachute Excise Tax Provisions. 
In the event it is determined that any payment or benefit (within the meaning of
Section 280G(B)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), to the Executive or for his or her benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his or her employment
(“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the total
Payments shall be reduced to the extent the payment of such amounts would cause
the Executive’s total termination benefits to constitute an “excess parachute
payment” under Section 280G of the Code and by reason of such excess parachute
payment the Executive would be subject to an excise tax under Section 4999(a) of
the Code, but only if the Executive (or the Executive’s tax advisor) determines
that the after-tax value of the termination benefits calculated with the
foregoing restriction exceed those calculated without the foregoing
restriction.  In that event, the Executive shall designate those rights,
payments, or benefits under this Agreement, any other agreements, and any
benefit arrangements that should be reduced or eliminated so as to avoid having
the payment or benefit to the Executive under this Agreement be deemed to be an
excess parachute payment; provided, however, that in order to comply with
Section 409A of the Code, the reduction or elimination will be performed in the
order in which each dollar of value subject to a right, payment, or benefit
reduces the parachute payment to the greatest extent.  Except as otherwise
expressly provided herein, all determinations under this Section 7 shall be made
at the expense of the Company by a nationally recognized public accounting or
consulting firm selected by the Company and subject to the approval of the
Executive, which approval shall not be unreasonably withheld.  Such
determination shall be binding upon the Executive and the Company.

 

7.1                               Company Withholding.  Notwithstanding anything
contained in this Agreement to the contrary, in the event that, according to the
determinations in the paragraph above, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

 

7

--------------------------------------------------------------------------------


 

8.                                      Confidentiality; Non-Competition and
Non-Disclosure; Executive Cooperation; Non-Disparagement.

 

8.1                               Confidential Information.  The Executive
acknowledges that, during the course of his employment with the Company, the
Executive has been given or has become acquainted with Confidential Information
(as hereinafter defined) of the Company and may continue to be given or become
acquainted with Confidential Information.  As used in this Section 8.1,
“Confidential Information” of the Company means all confidential information,
knowledge, or data relating to the Company or any of its affiliates, or to the
Company’s or any such affiliate’s respective businesses and investments
(including confidential information of others that has come into the possession
of the Company or any such affiliate), learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its affiliates and
which is not generally available lawfully and without breach of confidential or
other fiduciary obligation to the general public without restriction, except
with the Company’s express written consent or as may otherwise be required by
law or any legal process.

 

The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company and its affiliates, expensive to produce and
maintain, and essential for the profitable operation of their respective
businesses.  The Executive agrees that, during the course of his employment with
the Company, or at any time thereafter, he shall not, directly or indirectly,
communicate, disclose, or divulge to any Person (as such term is hereinafter
defined), or use for his benefit or the benefit of any Person, in any manner,
any Confidential Information of the Company or its affiliates, acquired during
his employment with the Company or any other confidential information concerning
the conduct and details of the businesses of the Company and its affiliates,
except as required in the course of his employment with the Company or as
otherwise may be required by law.  For the purposes of this Agreement, “Person”
shall mean any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company, or other entity or any
government, governmental agency, or political subdivision.

 

All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
are the exclusive property of the Company and such respective affiliates and
must not be removed from the premises of the Company, except as required in the
course of the Executive’s employment with the Company.  The Executive shall
return all such documents (including any copies thereof) to the Company when the
Executive ceases to be employed by the Company or upon the earlier request of
the Company or the Board.

 

8.2                               Noncompetition.  During the term of this
Agreement (including any extensions thereof) and, subject to the penultimate
sentence of this Section 8.2, for a period of eighteen (18) months following the
termination of the Executive’s employment under this Agreement for any reason
(the “Restricted Period”), the Executive shall not, except with the Company’s
express prior written consent, (a) directly or indirectly, engage in any
business involving real property development, construction, acquisition,
ownership, or operation, whether such business is conducted by the Executive
individually or as a principal, partner, member, stockholder, director, trustee,
officer, employee, or independent

 

8

--------------------------------------------------------------------------------


 

contractor of any Person or (b) own any interests in real property which are
competitive, directly or indirectly, with any business carried on by the
Company; provided, however, that this Section 8.2 shall not be deemed to
prohibit any of the following: (i) any of the real estate (and real
estate-related) activities listed on Exhibit A hereto, the Executive’s
ownership, marketing, sale, transfer, or exchange of any of the Executive’s
interests in any of the properties or entities listed on Exhibit A hereto, or
any other permitted activities listed on Exhibit A hereto; and (ii) the direct
or indirect ownership by the Executive of up to five percent (5%) of the
outstanding equity interests of any public company.  Notwithstanding the
foregoing, during the eighteen (18)-month “tail” period included in the
Restricted Period, the restrictions set forth in this Section 8.2 shall apply
only (i) with respect to any Person that has been designated as being part of
the Company’s peer group, as determined by the Committee and set forth in the
most recent proxy statement filed by the Company, or (ii) with respect to any
other Person that owns neighborhood or community shopping centers and with
respect to (i) and (ii) only within the following “Restricted Areas”: (A) the
states of Indiana, Florida, and Texas; (B) the area within a ten (10)-mile
radius of any property owned or leased by the Company, as of the Executive’s
Termination Date; (C) each county in each state in which the Company owns or
leases property as of the Executive’s Termination Date; and (D) in any state in
which the Company owns or leases at least five (5) properties as of the
Executive’s Termination Date, the area within a fifty (50)-mile radius of any
property owned or leased by the Company, as of the Executive’s Termination
Date.  Notwithstanding anything to the contrary in this Section 8.2, during the
period beginning twelve (12) months following a Change in Control consummated on
or after the date of signing this Agreement (the “Effective Time”), and ending
twelve (12) months after such Effective Time, the Executive may resign without
Good Reason, and this Section 8.2 shall not apply.  For the avoidance of doubt,
this Section 8.2 shall apply in all events if the Executive’s resignation is on
account of Good Reason or if the Executive is terminated by the Company for any
reason whether before or following a Change in Control.

 

8.3                               Non-Solicitation.  During the term of this
Agreement (including any extensions thereof) and for a period of two (2) years
following the termination of the Executive’s employment under this Agreement for
any reason, the Executive shall not, except with the Company’s express prior
written consent, for the benefit of any entity or Person (including the
Executive) (a) solicit, induce, or encourage any employee of the Company, or any
of its affiliates, to leave the employment of the Company, or solicit, induce,
or encourage any customer, client, or independent contractor of the Company, or
any of its affiliates, to cease or reduce its business with or services rendered
to the Company or its affiliates or (b) hire (on behalf of the Executive or any
other person or entity) any employee or independent contractor who has left the
employment or other service of the Company (or any predecessor thereof) within
one year of the termination of such employee’s or independent contractor’s
employment or other service with the Company.

 

8.4                               Cooperation With Regard to Litigation.  The
Executive agrees to cooperate with the Company, during the term and thereafter
(including following the Executive’s termination of employment for any reason),
by making himself available to testify on behalf of the Company or any affiliate
of the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or

 

9

--------------------------------------------------------------------------------


 

investigative, and to assist the Company, or any affiliate of the Company, in
any such action, suit, or proceeding, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company or any affiliate of the Company, as may be reasonably
requested and after taking into account the Executive’s post-termination
responsibilities and obligations.  The Company agrees to reimburse the
Executive, on an after-tax basis, for all reasonable expenses actually incurred
in connection with his provision of testimony or assistance.

 

8.5                               Non-Disparagement.  The Executive shall not,
at any time during the term of his employment and thereafter disparage the
Company, its affiliates or their respective officers, directors or trustees, nor
shall the Company, its affiliates or their respective officers, directors or
trustees disparage Executive.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude the Executive or his successor or members of the Board
from making truthful statements that are required by applicable law, regulation
or legal process.

 

8.6                               Survival.  The provisions of this Section 8
shall survive any termination or expiration of this Agreement.

 

8.7                               Remedies.  The Executive agrees that any
breach of the terms of this Section 8 would result in irreparable injury and
damage to the Company for which the Company would have no adequate remedy at
law; the Executive therefore also agrees that, in the event of said breach or
any threat of breach and notwithstanding Section 9, the Company shall be
entitled to an immediate injunction and restraining order from a court of
competent jurisdiction to prevent such breach and/or threatened breach and/or
continued breach by the Executive and/or any and all persons and/or entities
acting for and/or with the Executive, without having to prove damages.  The
availability of injunctive relief shall be in addition to any other remedies to
which the Company may be entitled at law or in equity, but remedies other than
injunctive relief may only be pursued in an arbitration brought in accordance
with Section 9.  The terms of this paragraph shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach of
this Section 8, including but not limited to the recovery of damages from the
Executive.

 

9.                                      Governing Law; Disputes; Arbitration.

 

9.1                               Governing Law.  This Agreement is governed by
and is to be construed, administered, and enforced in accordance with the laws
of the State of Indiana, without regard to conflicts of law principles.  If
under the governing law, any portion of this Agreement is at any time deemed to
be in conflict with any applicable statute, rule, regulation, ordinance, or
other principle of law, such portion shall be deemed to be modified or altered
to the extent necessary to conform thereto or, if that is not possible, to be
omitted from this Agreement.  The invalidity of any such portion shall not
affect the force, effect, and validity of the remaining portion hereof.  If any
court determines that any provision of Section 8 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable, and in its

 

10

--------------------------------------------------------------------------------


 

modified form, such provision shall be enforced.  If the courts of any one or
more of jurisdictions hold Section 8 to be wholly unenforceable by reason of
breadth of scope or otherwise, it is the intention of the Company and the
Executive that such determination not bar or in any way affect the Company’s
right, or the right of any of its affiliates, to the relief provided above in
the courts of any other jurisdiction within the geographical scope of the
provisions of Section 8, as to breaches of such provisions in such other
respective jurisdictions, such provisions as they relate to each jurisdiction’s
being, for this purpose, severable, diverse, and independent covenants, subject,
where appropriate, to the doctrine of res judicata.

 

9.2                               Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Indianapolis, Indiana by three (3) arbitrators.  The Executive
and the Company shall each select one arbitrator and those two designated
arbitrators shall select a third arbitrator.  The arbitration shall not be
administered by the American Arbitration Association; however, the arbitration
shall be conducted by the three selected arbitrators using the procedural
rules of the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association in effect at the time of submission to
arbitration.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company and the Executive hereby consent to the
jurisdiction of any or all of the following courts:  (i) the United States
District Court for the Southern District of Indiana, (ii) any of the courts of
the State of Indiana, or (iii) any other court having jurisdiction.  The Company
and the Executive further agree that any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied.  The Company and the
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum.  The Company and the Executive hereby agree that
a judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each party shall bear its or his costs and expenses arising in connection with
any arbitration proceeding pursuant to this Section 9.  Notwithstanding any
provision in this Section 9, the Executive shall be paid compensation due and
owing under this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

9.3                               WAIVER OF JURY TRIAL.  TO THE EXTENT
APPLICABLE, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT.

 

10.                               Miscellaneous.

 

10.1                        Integration.  This Agreement cancels and supersedes
any and all prior agreements and understandings between the parties hereto with
respect to the employment of the Executive by the Company, any parent or
predecessor company, and the Company’s affiliates during the term, but

 

11

--------------------------------------------------------------------------------


 

excluding existing contracts relating to compensation under executive
compensation and employment benefit plans of the Company and its affiliates. 
This Agreement constitutes the entire agreement among the parties with respect
to the matters herein provided, and no modification or waiver of any provision
hereof shall be effective unless in writing and signed by the parties hereto. 
The Executive shall not be entitled to any payment or benefit under this
Agreement which duplicates a payment or benefit received or receivable by the
Executive under such prior agreements and understandings or under any benefit or
compensation plan of the Company.

 

10.2                        Successors; Transferability.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise, and whether or not the corporate existence of the
Company continues) to all or substantially all of the business and/or assets of
the Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise, and in the case of an acquisition of the Company
in which the corporate existence of the Company continues, the ultimate parent
company following such acquisition.  Subject to the foregoing, the Company may
transfer and assign this Agreement and the Company’s rights and obligations
hereunder to another entity that is substantially comparable to the Company in
its financial strength and ability to perform the Company’s obligations under
this Agreement.  Neither this Agreement nor the rights or obligations hereunder
of the parties hereto shall be transferable or assignable by the Executive,
except in accordance with the laws of the descent and distribution or as
specified in Section 10.3.

 

10.3                        Beneficiaries.  The Executive shall be entitled to
designate (and change, to the extent permitted under applicable law) a
beneficiary or beneficiaries to receive any compensation or benefits provided
hereunder following the Executive’s death.

 

10.4                        No Duty to Mitigate.  The Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
or benefits hereunder be subject to offset in the event the Executive does
mitigate, except as provided in Section 5.2.

 

10.5                        Notices.  Whenever under this Agreement it becomes
necessary to give notice, such notice shall be in writing, signed by the party
or parties giving or making the same, and shall be served on the person or
persons for whom it is intended or who should be advised or notified, by Federal
Express or other similar overnight service or by certified or registered mail,
return receipt requested, postage prepaid and addressed to such party at the
address set forth below or at such address as may be designated by such party by
like notice:

 

12

--------------------------------------------------------------------------------


 

If to the Company or the Board:

 

Kite Realty Group Trust

30 S. Meridian Street

Suite 1100

Indianapolis, IN 46204

Attn: Compensation Committee of the Board of Trustees, Chairperson

 

With a copy to:

 

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attn: David Bonser, Esq.

 

If to Executive, to the address set forth in the records of the Company.

 

If the parties by mutual agreement supply each other with fax numbers for the
purpose of providing notice by facsimile, such notice shall also be proper
notice under this Agreement.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two (2) business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by fax communication during
normal business hours on a business day or one business day after it is sent by
fax and received if sent other than during business hours on a business day,
(iii) one business day after it is sent via a reputable overnight courier
service, charges prepaid, or (iv) when received if it is delivered by hand.

 

10.6                        Headings.  The headings of this Agreement are for
convenience of reference only and do not constitute a part hereof.

 

10.7                        Attorneys’ Fees.  In the event of any legal
proceeding relating to this Agreement or any term or provision thereof, the
losing party shall be responsible to pay or reimburse the prevailing party for
all reasonable attorneys’ fees incurred by the prevailing party in connection
with such proceeding; provided, however, the Executive shall not be required to
pay or reimburse the Company unless the claim or defense asserted by the
Executive was unreasonable.

 

10.8                        No General Waivers.  The failure of any party at any
time to require performance by any other party of any provision hereof or to
resort to any remedy provided herein or at law or in equity shall in no way
affect the right of such party to require such performance or to resort to such
remedy at any time thereafter, nor shall the waiver by any party of a breach of
any of the provisions hereof be deemed to be a waiver of any subsequent breach
of such provisions.  No such waiver shall be effective unless in writing and
signed by the party against whom such waiver is sought to be enforced.

 

13

--------------------------------------------------------------------------------


 

10.9                        Offsets; Withholding.  The amounts required to be
paid by the Company to the Executive pursuant to this Agreement shall not be
subject to offset.  The foregoing and other provisions of this Agreement
notwithstanding, all payments to be made to Executive under this Agreement,
including under Section 3, Section 4, and Section 5, or otherwise by the
Company, will be subject to withholding to satisfy required withholding taxes
and other required deductions.

 

10.10                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

10.11                 Representations of the Executive.  The Executive
represents and warrants to the Company that he has the legal right to enter into
this Agreement and to perform all of the obligations on his part to be performed
hereunder in accordance with its terms and that he is not a party to any
agreement or understanding, written or oral, which prevents him from entering
into this Agreement or performing all of his obligations hereunder.

 

10.12                 Conflicting Terms.  Except as provided in Section 4 and
Section 5.3, in the event of any conflict between the terms of this Agreement
and the terms of any other compensation plan, agreement or award (including,
without limitation, any annual or long term bonus and any equity based award),
the terms and conditions of this Agreement shall govern and control.

 

11.                               Section 409A Savings Provisions.  It is
intended that the payments and benefits provided under this Agreement shall be
exempt from the application of the requirements of Section 409A of the Code and
the regulations and other guidance issued thereunder (collectively,
“Section 409A”). Specifically, any taxable benefits or payments provided under
this Agreement are intended to be separate payments that qualify for the “short
term deferral” exception to Section 409A to the maximum extent possible, and to
the extent they do not so qualify, are intended to qualify for the separation
pay exceptions to Section 409A, to the maximum extent possible.

 

11.1                        Separation from Service.  The Executive will be
deemed to have a termination of employment for purposes of determining the
timing of any payments or benefits hereunder that are classified as deferred
compensation only upon a “separation from service” within the meaning of
Section 409A.

 

11.2                        Specified Employee Provisions.  Notwithstanding any
other provision of this Agreement to the contrary, if at the time of the
Executive’s separation from service, (i) the Executive is a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time), and (ii) the Company makes a good
faith determination that an amount payable on account of such separation from
service to the Executive constitutes deferred compensation (within the meaning
of Section 409A) the payment of which is required to be delayed pursuant to the
six (6)-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A (the “Delay Period”), then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first business day after such Delay Period (or upon the

 

14

--------------------------------------------------------------------------------


 

Executive’s death, if earlier), together with interest for the period of delay,
compounded annually, equal to the prime rate (as published in the Wall Street
Journal) in effect as of the dates the payments should otherwise have been
provided.  To the extent that any benefits to be provided during the Delay
Period are considered deferred compensation under Section 409A provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A, the Executive shall pay the cost of such benefit
during the Delay Period, and the Company shall reimburse the Executive, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to the Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.

 

11.3                        Expense Reimbursements.  (a) Any amount that the
Executive is entitled to be reimbursed under this Agreement will be reimbursed
to the Executive as promptly as practical and in any event not later than the
last day of the calendar year after the calendar year in which the expenses are
incurred; (b) any right to reimbursement or in kind benefits will not be subject
to liquidation or exchange for another benefit; and (c) the amount of the
expenses eligible for reimbursement during any taxable year will not affect the
amount of expenses eligible for reimbursement in any other taxable year.

 

12.                               Definitions Relating to Termination Events.

 

12.1                        Affiliate.  For purposes of this Agreement, an
“affiliate” of any person means another person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person, and includes subsidiaries. 
Notwithstanding the foregoing, the persons listed on Exhibit B, as such
Exhibit B is updated from time to time by the mutual agreement of the parties,
shall not be affiliates of the Company.

 

12.2                        Cause.  For purposes of this Agreement, “Cause”
shall mean Executive’s:

 

(a)                                 Conviction for (or pleading nolo contendere
to) any felony;

 

(b)                                 Commission of any act of fraud, theft, or
dishonesty related to the business of the Company or its affiliates or the
performance of the Executive’s duties hereunder;

 

(c)                                  Willful and continuing failure or habitual
neglect by the Executive to perform the Executive’s duties hereunder;

 

(d)                                 Material violation of the covenants
contained in Section 8; or

 

(e)                                  Willful and continuing material breach of
this Agreement.

 

For purposes of this Section 12.2, no act, or failure to act, by the Executive
shall be considered “willful” unless committed in bad faith and without a
reasonable belief that the act or omission was in the best interests of the
Company or its affiliates.

 

15

--------------------------------------------------------------------------------


 

12.3                        Change in Control.  For purposes of this Agreement,
“Change in Control” shall mean:

 

(a)                                 The dissolution or liquidation of the
Company;

 

(b)                                 The merger, consolidation, or reorganization
of the Company with one or more other entities in which the Company is not the
surviving entity or immediately following which the persons or entities who were
beneficial owners (as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of voting securities of
the Company immediately prior thereto cease to beneficially own more than fifty
percent (50%) of the voting securities of the surviving entity immediately
thereafter;

 

(c)                                  A sale of all or substantially all of the
assets of the Company to another person or entity;

 

(d)                                 Any transaction (including without
limitation a merger or reorganization in which the Company is the surviving
entity) that results in any person or entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (other than persons who are
shareholders or affiliates immediately prior to the transaction) owning thirty
percent (30%) or more of the combined voting power of all classes of shares of
the Company; or

 

(e)                                  Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a trustee subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the trustees then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without written objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than the Board.

 

12.4                        Compensation Accrued at Termination.  For purposes
of this Agreement, “Compensation Accrued at Termination” means the following:

 

(a)                                 The unpaid portion of annual Base Salary at
the rate payable, in accordance with Section 2.1 hereof, at the Executive’s
Termination Date, pro-rated through such Termination Date, payable in accordance
with the Company’s regular pay schedule;

 

(b)                                 Payment for vacation accrued under this
Agreement but unused as of the Executive’s Termination Date;

 

(c)                                  Except in the event the Executive’s
employment is terminated for Cause (except to the extent otherwise required by
law), all earned and unpaid and/or vested, nonforfeitable amounts

 

16

--------------------------------------------------------------------------------


 

owing or accrued at the Executive’s Termination Date under any compensation and
benefit plans, programs, and arrangements set forth or referred to in Sections
2.2 and 2.3 hereof (including any earned and vested Annual Cash Incentive which
the Company agrees is earned for purposes of this definition as of the close of
business on the last day of the fiscal year) in which the Executive theretofore
participated, payable (except as otherwise provided in Section 3, Section 4 and
Section 5 of this Agreement) in accordance with the terms and conditions of the
plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and

 

(d)                                 Reasonable business expenses and
disbursements incurred by the Executive prior to the Executive’s termination of
employment, to be reimbursed to the Executive, as authorized under Section 2.6,
in accordance with the Company’s reimbursement policies as in effect at the
Executive’s Termination Date.

 

12.5                        Disability.  For purposes of this Agreement,
“Disability” means the Executive becomes eligible for disability benefits under
the Company’s long-term disability plans and arrangements (or, if none apply,
would have been so eligible under the most recent plan or arrangement).  This
definition shall be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act, Section 409A of the Code,
and other applicable law.

 

12.6                        Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s express written consent, the
occurrence of any of the following circumstances:

 

(a)                                 The material reduction of the Executive’s
authority, duties, and responsibilities, or the assignment to the Executive of
duties materially and adversely inconsistent with the Executive’s position or
positions with the Company and its affiliates;

 

(b)                                 A material reduction in Base Salary of the
Executive except in connection with a reduction in compensation generally
applicable to senior management employees of the Company;

 

(c)                                  The Company requiring the Executive to
relocate his principal place of business for the Company to a location more than
fifty (50) miles from the Company’s principal place of business in
Indianapolis, Indiana;

 

(d)                                 The failure by the Company to obtain an
agreement in form and substance reasonably satisfactory to the Executive from
any successor to the business of the Company to assume and agree to perform this
Agreement; or

 

(e)                                  The Company’s material breach of this
Agreement.

 

12.7                        Partial Year Bonus.  For purposes of this Agreement,
“Partial Year Bonus” shall mean an amount equal to the product of (a) the
Executive’s Full-Year Target Annual Cash Incentive for the fiscal year in which
the Executive’s employment terminates and (b) a fraction, the numerator of which
is the

 

17

--------------------------------------------------------------------------------


 

number of days in the current fiscal year through the Executive’s Termination
Date, and the denominator of which is 365.

 

12.8                        Pro-Rata Basis.  For purposes of this Agreement,
vesting on a “Pro-Rata Basis” shall mean vesting in an amount equal to a
fraction not to exceed one (1), the numerator of which is the number of days the
Executive was employed by the Company from the grant date for such award to the
Termination Date, and the denominator of which is the number of total days from
the grant date to the date that otherwise would have resulted in full vesting of
the award.

 

12.9                        Termination Date.  For purposes of this Agreement,
“Termination Date” shall mean:

 

(a)                                 The date that the Board delivers written
notice to the Executive of his termination of employment for Cause or on account
of Disability;

 

(b)                                 The date set forth in a written notice
delivered to the Executive of his termination of employment without Cause, which
shall not be less than thirty (30) days after the date of such notice or more
than sixty (60) days after the date of such notice;

 

(c)                                  The date set forth in a written notice
delivered to the Board of the Executive’s resignation, with or without Good
Reason, which shall not be less than thirty (30) days after the date of such
notice, except as otherwise mutually agreed to by the Company and the Executive;

 

(d)                                 The June 30th following the date that the
Executive or the Board provides the other party with notice of an election to
terminate the automatic extension provision of Section 1.1(a), except as
otherwise mutually agreed to by the Company and the Executive; or

 

(e)                                  The date of the Executive’s death.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

DANIEL R. SINK

 

Title:

EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ John A. Kite

 

JOHN A. KITE

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXCLUDED ACTIVITIES, PROPERTIES, AND INTERESTS

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXCLUSION FROM AFFILIATES

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT is entered into as of [TO BE DETERMINATED AT
TERMINATION OF EMPLOYMENT], by John A. Kite (the “Executive”) in consideration
of the severance pay and severance benefits to be provided to the Executive by
Kite Realty Group Trust (the “Company”) pursuant to Section 5 of the Executive
Employment Agreement (the “Employment Agreement”) by and between the Company and
the Executive (the “Severance Payment”).

 

1.                                      Waiver and Release.

 

(a)                                 Subject to Section 1(b) of this Waiver and
Release Agreement, the Executive, on his or her own behalf and on behalf of his
or her heirs, executors, administrators, attorneys, and assigns, hereby
unconditionally and irrevocably releases, waives, and forever discharges the
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims, and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his or her signing of the
Waiver and Release Agreement, concerning his or her employment or separation
from employment.  Subject to Section 1(b) of this Waiver and Release Agreement,
this release includes, but is not limited to, any payments, benefits, or damages
arising under any federal law (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended); any claim arising
under any state or local laws, ordinances, or regulations (including, but not
limited to, any state or local laws, ordinances, or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy, or loss of consortium.

 

(b)                                 Notwithstanding any other provision of this
Waiver and Release Agreement to the contrary, this Waiver and Release Agreement
does not encompass, and Executive does not release, waive or discharge, the
obligations of the Company (i) to make the payments and provide the other
benefits contemplated by the Employment Agreement or any other agreement with
Executive, (ii) under any award agreement entered into with the Executive
pursuant to the Kite Realty Group Trust 2013 Equity Incentive Plan, as amended
from time to time, and any successor plan thereto, (iii) under any
indemnification or similar agreement with Executive, or (iv) under this Waiver
and Release Agreement.

 

(c)                                  The Executive understands that by signing
this Waiver and Release Agreement that he or she is not waiving any claims or
administrative charges which cannot be waived by law.  He or she is

 

C-1

--------------------------------------------------------------------------------


 

waiving, however, any right to monetary recovery or individual relief should any
federal, state, or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his or her behalf arising out of or related to
his or her employment with and/or separation from employment with the Company
(other than with respect to those matters described in Section 1(b) of this
Waiver and Release Agreement ).

 

(d)                                 The Executive further agrees without any
reservation whatsoever, never to sue the Employer or become a party to a lawsuit
on the basis of any and all claims of any type lawfully and validly released in
this Waiver and Release Agreement.

 

2.                                      Acknowledgments.  The Executive is
signing this Waiver and Release Agreement knowingly and voluntarily.  He or she
acknowledges that:

 

(a)                                 He or she is hereby advised in writing to
consult an attorney before signing this Waiver and Release Agreement;

 

(b)                                 He or she has relied solely on his or her
own judgment and/or that of his or her attorney regarding the consideration for
and the terms of the Waiver and Release Agreement and is signing this Waiver and
Release Agreement knowingly and voluntarily of his or her own free will;

 

(c)                                  He or she is not entitled to the Severance
Payment unless he or she agrees to and honors the terms of this Waiver and
Release Agreement and continues to honor the surviving terms of the Employment
Agreement, including, but not limited to, Section 8 (Confidentiality;
Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement) of
the Employment Agreement;

 

(d)                                 He or she has been given at least forty-five
(45) calendar days to consider this Waiver and Release Agreement, or he or she
expressly waives his or her right to have at least forty-five (45) days to
consider this Waiver and Release Agreement;

 

(e)                                  He or she may revoke this Waiver and
Release Agreement within seven (7) calendar days after signing it by submitting
a written notice of revocation to the Company.  He or she further understands
that this Waiver and Release Agreement is not effective or enforceable until
after the seven (7) day period of revocation has expired without revocation, and
that if he or she revokes this Waiver and Release Agreement within the seven
(7) day revocation period, he or she will not receive the Severance Payment;

 

(f)                                   He or she has read and understands the
Waiver and Release Agreement and further understands that, subject to the
limitations contained herein, it includes a general release of any and all known
and unknown, foreseen and unforeseen claims presently asserted or otherwise
arising through the date of his or her signing of this Waiver and Release
Agreement that he or she may have against the Employer; and

 

C-2

--------------------------------------------------------------------------------


 

(g)                                  No statements made or conduct by the
Employer has in any way coerced or unduly influenced him or her to execute this
Waiver and Release Agreement.

 

3.                                      No Admission of Liability.  This Waiver
and Release Agreement does not constitute an admission of liability or
wrongdoing on the part of the Employer; the Employer does not admit there has
been any wrongdoing whatsoever against the Executive; and the Employer expressly
denies that any wrongdoing has occurred.

 

4.                                      Entire Agreement.  There are no other
agreements of any nature between the Employer and the Executive with respect to
the matters discussed in this Waiver and Release Agreement, except as expressly
stated herein, and in signing this Waiver and Release Agreement, the Executive
is not relying on any agreements or representations, except those expressly
contained in this Waiver and Release Agreement.

 

5.                                      Execution.  It is not necessary that the
Employer sign this Waiver and Release Agreement following the Executive’s full
and complete execution of it for it to become fully effective and enforceable.

 

6.                                      Severability.  If any provision of this
Waiver and Release Agreement is found, held, or deemed by a court of competent
jurisdiction to be void, unlawful, or unenforceable under any applicable statute
or controlling law, the remainder of this Waiver and Release Agreement shall
continue in full force and effect.

 

7.                                      Governing Law.  This Waiver and Release
Agreement shall be governed by the laws of the State of Indiana, excluding the
choice of law rules thereof.

 

8.                                      Headings.  Section and subsection
headings contained in this Waiver and Release Agreement are inserted for the
convenience of reference only.  Section and subsection headings shall not be
deemed to be a part of this Waiver and Release Agreement for any purpose, and
they shall not in any way define or affect the meaning, construction, or scope
of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Waiver and Release
Agreement as of the day and year first herein above written.

 

 

EXECUTIVE

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------